 MAXWELL'S PLUM211Le Roy Fantasies, Inc., and Hardwicke's Plum, Inc.,a Joint Venture, d/b/a Maxwell's Plum andAmalgamated Service and Allied IndustriesJoint Board, Amalgamated Clothing and TextileWorkers Union, AFL-CIO, CLC. Case 2-CA-16845 and 2-CA-17017May 28, 1981DECISION AND ORDEROn November 24, 1980, Administrative LawJudge Norman Zankel issued the attached Decisionin this proceeding. Thereafter, the Respondent andthe General Counsel filed exceptions and support-ing briefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asherein modified.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as hereinmodified, and hereby orders that the Respondent,Le Roy Fantasies, Inc., and Hardwicke's Plum,Inc., a Joint Venture, d/b/a Maxwell's Plum, NewYork, New York, its officers, agents, successors,and assigns, shall take the action set forth in saidrecommended Order:1. Substitute the following for paragraph l(e):"(e) In any other manner interfering with, re-straining, or coercing its employees in the exerciseof the rights guaranteed them in Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.I In sec. C(I) of his Decision, the Administrative Law Judge correctlystated that Fox called Purtz about I week before November 21, 1979.However, he incorrectly concluded that this event preceded Olan's Octo-ber call from Fox and Respondent's October unfair labor practices.In par. (d) of the analysis section and also in the remedy section of hisDecision, the Administrative Law Judge refers to Supervisor Caldas' so-licitation of employees to sign authorization cards for a union other thanthe Charging Party. Although the record shows that Caldas was presentduring such solicitation, it does not show that she did the soliciting.2 Chairman Fanning would find that Respondent's obligation to bar-gain with the Union arose at the time of demand.I In par. I(e) of his recommended Order, the Administrative LawJudge included a broad cease-and-desist order against Respondent, rely-ing on Respondent's having been found to have committed unfair laborpractices in 1972, as showing that it has a proclivity to violate the Act.We do not agree that this past conduct of Respondent is sufficient todemonstrate that Respondent has a proclivity to violate the Act. Howev-er, we do believe that the unfair labor practices found in this case are ofsuch an egregious nature as to demonstrate Respondent's general disre-gard for employees' fundamental statutory rights, and warrant the broadremedial language.256 NLRB No. 36APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT ask you whether you joined aunion or whether you know that others did so.WE WILL NOT threaten to withhold prom-ised wage increases or other benefits from youbecause you engage in union activities.WE WILL NOT say anything to you to giveyou an impression that your union activitiesare under surveillance by us.WE WILL NOT tell you that you wouldregret joining a union.WE WILL NOT discriminate against you be-cause you join Amalgamated Service andAllied Industries Joint Board, AmalgamatedClothing and Textile Workers Union, AFL-CIO, CLC, or any other labor organization, orbecause you engage in any union activities.WE WILL NOT shut down our laundry be-cause you join a labor organization or engagein union activities.WE WILL NOT fail or refuse to give you em-ployment with us because you engage in unionactivities.WE WILL offer immediate and full reinstate-ment to Maria Acevedo, Gloria Cruz, Gra-ciella Gomez, Alexandria Holmes, Ana Rodri-guez, Domingo Rodriguez, and Gladys Rodri-guez to their former jobs with us or, if thosejobs no longer exist, they will be offered sub-stantially equivalent jobs; and WE WILL makeeach of them whole, with interest, for allmoneys lost as a result of their dismissal fromwork on October 19, 1979, and our failure toMAXWELL'S PLUM 211 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecall them to work on or about December 6,1979.WE WILL make whole, with interest, Dolo-res Aguilo, Maria Ramos, Marina Rodriguez,Pautino Rodriguez, Esperanso Ronquillo, andGuarino Rodriguez for all moneys lost as aresult of their dismissal from work on October19, 1979. These employees have already beenoffered reinstatement. WE WILL immediatelyrecognize and, upon request, bargain withAmalgamated Service and Allied IndustriesJoint Board, Amalgamated Clothing and Tex-tile Workers Union, AFL-CIO, CLC, as theexclusive representative of all the employees inthe unit described below with respect to yourwages, hours, and other conditions of youremployment and, if an understanding isreached, we will put it into a written contractwhich we will sign. The appropriate unit is:All full-time and regular part-time laundryemployees including feeders, receivers, fold-ers, washers, and packers employed at ourlaundry located at 317 East 64th Street,New York, New York, but excludingguards, all other employees and supervisorsas defined in the National Labor RelationsAct, as amended.WE WILL NOT in any other manner interferewith, restrain, or coerce you in your exerciseof any of the rights set forth at the top of thisnotice.LE ROY FANTASIES, INC., ANDHARDWICKE'S PLUM, INC., A JOINTVENTURE, D/B/A MAXWELL'S PLUMDECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: Thesecases were heard before me on June 18 and July 8-10,1980, at New York, New York.On January 31, 1980, an Order consolidating cases,consolidated complaint and notice of hearing was issuedupon the charge in Case 29-CA-16645 which was filedby the Union on October 25, 1979,1 and upon the chargein Case 2-CA-17017 which the Union filed on January21, 1980.The consolidated complaint alleges the Employer vio-lated Section 8(a)(1) of the National Labor RelationsAct, as amended (hereinafter referred to as the Act), bya variety of independent activities including unlawful in-terrogation, threats of discharge and other reprisals,threats to withhold promised benefits and creation of im-pressions that employee union activity was under surveil-lance.All dates hereinafter are 1979 unless otherwise stated.Additionally, it is alleged that the Employer discrimi-nated against employees in violation of Section 8(a)(3)and (1) of the Act by curtailing part of its operations andthe attendant discharge of certain employees on or aboutOctober 19 and by failing to rehire or reinstate themafter the Employer resumed its normal operations.Finally, it is alleged the Employer refused to bargainin violation of Section 8(a)(5) of the Act by engaging ina course of conduct to dissipate the Union's majoritystatus among an appropriate unit of laundry employees,which activities consisted of the various alleged inde-pendent 8(a)(l) violations together with the alleged dis-criminatory curtailment of operations, discharges and re-fusals to reinstate employees; and by refusing and failingto recognize the Union as the exclusive collective-bar-gaining representative of those unit employees. The con-solidated complaint avers the Employer's conduct pre-cludes the holding of a fair representation electionamong the unit employees.The Employer filed a timely answer to the consoli-dated complaint. The answer admitted certain mattersbut denied the substantive allegations and that it commit-ted any unfair labor practices. All parties appeared at thehearing. Each was represented by counsel and was af-forded full opportunity to be heard, to introduce and tomeet material evidence, to examine and cross-examinewitnesses,2to present oral arguments, and to file briefs.3I have carefully considered the contents of the briefsfiled by counsel for the General Counsel and the Em-ployer's counsel. No brief was received from the Union'scounsel.Upon consideration of the entire record and the briefsand my observation of the witnesses and their demeanor,I make the following:FINDINGS AND CONCLUSIONS1. JURISDICTIONNo issue is raised as to jurisdiction or labor-organiza-tion status. Based upon the complaint allegations and theEmployer's amended admissions, I find the Employer isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) and that the Union is a labororganization within the meaning of Section 2(5) of theAct.4II1. THE ALLEGED UNFAIR LABOR PRACTICESA. The Sequence of EventsThe following recitation is a composite of relevant un-refuted oral testimony, supporting documents, and otherundisputed evidence. Wherever material conflicts exist,they are resolved. Not every bit of evidence is discussed.Nonetheless, I have considered all of it together with all2 All witnesses were sequestered upon the Employer's unopposedmotion.3 The General Counsel's unopposed motion to correct the official tran-script is hereby granted.4 The Board has previously asserted jurisdiction over the instant em-ployer. See MPC Restaurant Corp. and Hardwicke's Plum Ltd.. d/blaMaxwell's Plum, 198 NLRB 14 (1972). MAXWELL'S PLUM213arguments of counsel. Omitted matter is considered irrel-evant or superfluous.The Employer is a joint venture which operates twopublic restaurants in New York City. Only the entityknown as Maxwell's Plum is directly involved herein. Itslocation is at 320 East 65th Street. The other restaurant,situated across the city, is called Tavern-on-the-Green.The two restaurants utilize the services of a laundryfacility, also operated by the Employer. The laundry op-erations were conducted, before September 1978, at theMaxwell's Plum address. In September 1978, the Em-ployer relocated the laundry, together with its adminis-trative offices, to 317 East 64th Street. The laundry oc-cupies part of the basement at that address, and the of-fices, the ground floor. The basement also houses theEmployer's stockroom. The stockroom is separated fromthe laundry by two walls. It is the organizational activi-ties of the laundry employees, and the Employer's reac-tion to them, which gave rise to the instant litigation.sThe following individuals comprise the Employer'srelevant managerial hierarchy. Mr. Wills, manager ofMaxwell's Plum; Mr. Roy Fox, back-of-the-house man-ager (including the laundry); and Hilda Caldas, classifiedas laundry supervisoryAt relevant times, 13 individuals, excluding Caldas,regularly were working in the laundry. AlexandriaHolmes, a laundry employee, became employed by theEmployer in October 1978. Caldas interviewed her. Ap-parently, Holmes became concerned over lack of unionrepresentation of the laundry employees.Each employee witness who was questioned concern-ing union representation claimed, without contradiction,that none saw any union representative, paid no dues,initiation fees, or assessments to any labor organization,and none was aware of the existence of a collective-bar-gaining agreement applicable to laundry employees.Holmes contacted a Union which she had heard mightbe the representative of laundry employees. Thus, shetelephoned Hotel, Restaurant and Bartenders Union,AFL-CIO. She was told that union only represented theEmployer's bartenders and restaurant employees.7Infact, collective-bargaining agreements in evidence showlocal unions, affiliated with the Hotel and Restaurantunion represented separate units of the Employer's kitch-en and dining room employees. Although the recognitionclause refers to "all of (the Employer's) employees," theactual units are derived from addenda viewed in the lightof the Board's finding that a separate unit of kitchen em-ployees is appropriate. (See MPC Restaurant Corp., etc.,supra.) Those collective-bargaining agreements are ex-plicit in identifying the classifications of covered employ-' The stockroom employees are not involved herein Since Aprl 1980,no employee was assigned there. Supervisors perform the necessary func-tions. Even when the stockroom employees sporadically assisted the laun-dry employees before that time, their services are not reflected on thelaundry payroll. The stockroom employees were subject to a chain of su-pervision different from the laundry employees.6 The Employer's answer denies Caldas is a statutory supervisor. How-ever, the Employer's post-hearing brief refers to her as a supervisor sev-eral times and ultimately concedes her supervisory status, stating "Ineffect, Caldas is a minor supervisory employee .Caldas' status willbe further discussed, infra.I This testimony of Holmes is uncontradicted. No representative of theHotel and Restaurant union appeared at the hearing.ees. Thus, the contracts specify they cover waiters, busboys, captains, chefs, cooks, pastry cooks, and assistants.The contracts contain a union-shop clause. As noted, thetestimony shows the union-security provision had notbeen implemented regarding laundry employees duringany relevant time.Holmes pursued her efforts in seeking union represen-tation. Sometime in late September, Holmes called theCharging Party Union. She met with an organizer. Shesigned a card on October 11. She was given authoriza-tion cards. Holmes distributed those cards among thelaundry employees. She solicited their signatures. Thoseemployees who signed cards returned them to Holmes.In turn, she delivered them to a union representative. Ofthe 13 individuals employed in the laundry, excludingCaldas, 9 signed authorization cards, dated October II-13. The authenticity of the signatures is not disputed.According to Holmes' uncontradicted testimony,Caldas told her she (Holmes) would become Caldas' as-sistant. This occurred about 2 weeks before the October19 closing of the laundry. Thus, the promotion conversa-tion occurred roughly concurrent with Holmes' initialunion activities. During the conversation, Caldas toldHolmes that Caldas would ask Fox to increase Holmes'wages from $175 to $225 per week.8Caldas and Holmes had another conversation approxi-mately I week later. This discussion approximately coin-cided with the date the laundry employees signed theirunion authorization cards. Caldas told Holmes she(Caldas) was trying to get a wage increase for all laun-dry employees.October 18 was a regular payday for laundry employ-ees. Caldas9engaged Holmes and other laundry employ-ees in conversation. Thus, Caldas asked Holmes whethershe had joined the Union. Holmes said no. Caldas askedHolmes to tell the other laundry employees they "aregoing to regret joining a union." Holmes credibly testi-fied that Caldas further said "now they won't get araise-they won't get nothing."Caldas asked employee Dolores Aguilo'°whetherAguilo had joined the Union. Aguilo said yes. Aguilowas employed by the Employer on the date she testifiedconcerning this interrogation. Aguilo is an alleged discri-minatee. My earlier remarks regarding credibility of em-ployee witnesses aside, testimony of current employees is8 Neither the promotion nor wage discussion is alleged as an unfairlabor practice9 Caldas did not appear as a witness at the hearing. She was still em-ployed by the Employer on each of the hearing dates. During the June18 session Caldas was in the New York City area. She was out-of-state,on vacation, during the July 8-10 hearing dates. I was impressed with thedemeanor and sincerity of each employee witness who testified to mattersinvolving Caldas. Each was forthright and candid. The testimony of eachis inherently consistent and mutually corroborative. Minor inconsistenciesare attributed to their difficulty with the English language. Most areSpanish-speaking. Their testimony was presented through the aid of atranslator Accordingly, each such witness is credited. I adopt their com-posite version of the facts. Moreover, I shall find Caldas is a statutorysupervisor. Thus, she was in the Employer's control. Her failure toappear permits me to infer her testimony would have been adverse to theEmployer had she testified. See Interstate Circuit, Inc.. et al. v. UnitedStares, 306 U.S. 208 (1939); Monahan Ford Corp, 173 NLRB 204; 2 Wig-more, On Evidence 286(a)'o Also known as lda Marquez.MAXWELLS PLUM 213 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDentitled to considerable weight because it is not likely tobe false. Such testimony is adverse to an employee's pe-cuniary interests. Shop-Rite Supermarket, Inc., 231 NLRB500 (1977); Georgia Rug Mill, 131 NLRB 1304, 1305(1961), modified on other grounds 308 F.2d 89 (5th Cir.).Moreover, Aguilo allegedly was discriminatorily termi-nated on October 19 together with the other laundry em-ployees. She was reemployed during the week endingMarch 2, 1980, under the name Marquez. There is evi-dence to show the Employer did not recognize Aguilo(Marquez) as a former employee and suggests somethingsinister in her name change. In this context the preceptthat a current employee's testimony should be accordedpersuasive weight is especially true. In this context,Aguilo (Marquez) has even more reason to be apprehen-sive concerning her testimony if it were false.The next day, October 19, Caldas asked Holmeswhether Holmes knew the laundry employees had joineda union. Further, Caldas said, "You are all going toregret pining the union-Fox will talk to you."Later, on October 19, Fox appeared at the laundry.The employees were assembled at Fox's request. He ad-dressed them. Fox said the laundry would close due tomechanical problems. He said the employees' serviceswere needed no longer.None of the regular laundry work was performed be-tween October 20 and the week ending December 9.During that period, the Employer contracted-out itslaundry and linen services to organizations unaffiliatedwith the Employer. However, the laundry was not en-tirely shut down. Limited operations continued. Thus,Caldas worked daily throughout the period. Two restau-rant employees were transferred to the laundry. Theyworked with Caldas. The three of them washed and fin-ished uniforms. (During full-scale operations, the laundryemployees washed and prepared the uniforms, plus nap-kins, table cloths, and other linens.)During the period of curtailed laundry operations, theEmployer undertook certain repair, remodeling and re-furbishing of the laundry. In early December, the normal laundry operationswere resumed. Fox and Caldas reviewed the payroll re-cords. They determined which of the former laundryemployees should be recalled. According to Fox, thosedecisions were based upon the demonstrated attitude,productivity, seniority, attendance records, and interfa-mily relationships of the former employees. The recordreflects family relationship previously had not been a cri-terion for employment in the laundry. Some employeewitnesses credibly testified they obtained their jobsthrough references of family members already employedin the laundry.The review process resulted in the immediate recall ofonly three of the nine cardsigners. The parties' post-hear-ing briefs do not reflect what the Employer's recordsshow regarding which employees had been recalled.Thus, the General Counsel's brief requests offers of rein-statement be made to G. Cruz, A. Holmes, and D. Ro-driguez. The Employer's brief indicates A. Rodriguezhad been recalled. Both briefs conflict with what is con-' The specific work done will be identified in sec. Ill,C,(1), infra.tained in the Employer's records (G.C. Exh. 28). Thus,the Employer's payroll records beginning with the weekending October 21 and ending with the week endingJuly 6, 1980, for the laundry indicates that seven employ-ees on the October 21 payroll had not been reemployedby July 6, 1980. Those employees are: M. Acevedo; G.Cruz; G. Gomez; A. Holmes; A. Rodriguez;'2D. Rodri-guez; and G. Rodriguez. My findings shall be based uponthe Employer's records rather than assertions in thebriefs. To complete the needed employee complementthe Employer hired 14 new employees, as reflected in itspayroll records for the week ending December 9.One of the former employees recalled is MarinaRamos. She had been absent from work due to illnessduring the week of the October 19 closure. Ramos credi-bly testified that, after her recall, Caldas told her the"main reason" for closing the laundry was that the em-ployees had signed the union cards.B. Interference, Restraint, and CoercionThe complaint, paragraphs 8(a)-(d), alleges the Em-ployer, by Caldas, engaged in a variety of conduct viola-tive of Section 8(a)(l) of the Act. The Employer deniedthose allegations and that Caldas is its supervisor oragent. As noted, Caldas did not testify at the hearing.Nonetheless, the following description of evidence re-flects her status was fully litigated. I shall proceed to de-termine her status though I have alluded to virtual con-cessions, which appear in the Employer's post-hearingbrief, that Caldas is a supervisor. In other circumstances,counsel's admissions effectively bind clients. Herein, thevariation between what is contained in the Employer'sanswer and its brief suggests the need I clarify the super-visory issue to remove all ambiguity.I. Caldas' statusCaldas, the only salaried individual working in thelaundry, had extensive experience in managerial positionsat other employers. Thus, between 1944 and 1965 shewas laundry manager at the Savoy Plaza Hotel, NewYork City; from 1965-67 she was assistant to the execu-tive housekeeper for the Essex House Hotel, New York,where she was directly responsible for linen control anddistribution; and from July 1967 to January 1978 she wasdirector of laundry and linen services at Isabella HomeGeriatric Center, New York City. Caldas is paid $400per week by the instant Employer. All others working inthe laundry are paid amounts at, or near, the minimumhourly wage.Caldas spends her full working time in the laundry.She reports directly to Fox who conceded he spends anaverage of only 5-6 hours per week in the laundry. Fox'svisits to the laundry largely occurred during hours whenthe employees are not present. Fox is not fluent in Span-ish, whereas Caldas is bilingual. Most laundry employeesare Spanish-speaking.12 The records list the name "Ana Cerdas" on the payroll after oper-ations resumed. I note the first-name similanty to one of the Rodriguezfamily. If Ana Cerdas and Ana Rodriguez are one person, then the Em-ployer's assertion that "A. Rodriguez" had been recalled is correct and,actually, six employees on the October 21 payroll had not been recalled. MAXWELL'S PLUM215Maria Acevedo, Graceilla Gomez, and Holmes credi-bly testified Caldas told them she (Caldas) was their su-pervisor. Other employee witnesses testified Caldas inter-viewed and hired them. Fox admitted Caldas conductspreemployment interviews but claimed Caldas has no au-thority to hire without prior approval from him. Theevidence shows Fox relies on Caldas' hiring recommen-dations. No evidence was adduced to show Fox everwithheld such approval.Some of the employee witnesses testified Caldas toldthem they were hired during their interviews, and with-out Caldas having any intervening conversation withanyone else.Fox referred to Caldas as a working foreman "respon-sible for seeing the employees did their assigned work"and for keeping attendance and other records. The total-ity of evidence derived from the credible employee wit-nesses shows Caldas approved employees' hours on time-cards, assigned overtime work, granted requests for timeoff, received calls from employees reporting their ab-sence, gave permission to use the Employer's telephone,reprimanded employees for tardiness and excessive talk-ing, independently handled work-related problems andgrievances, and instructed employees as to the properperformance of their jobs. 3Most of Caldas' workdaywas consumed in these functions. She performed laundryproduction work for approximately only 1 hour eachday. In addition to the above, I have already noted thatCaldas had been consulted by Fox regarding recall ofemployees in December.Fox is available to Caldas by telephone. He sought tocreate an impression that Caldas is a mere conduitthrough which he effectively supervises the laundry. Foxclaimed he is in "constant" telephone contact withCaldas. I find such a situation exaggerated. Indeed, it isvirtually impossible. Fox claimed he manages and is re-sponsible for the operation of the bar, the dish washers,porters, house cleaners, stewards, and laundry and main-tenance. Additionally, he is the food and beverage con-troller and manages the purchasing department. Fox'sregular duties also require him to have frequent contactwith vendors, independent service companies, and theEmployer's warehouse, purchasing and accounting de-partment. Based upon all these activities, it is reasonableto presume that Fox utilizes his visits to the laundrywhen the employees are not present to confer withCaldas, give her general directions and receive her re-ports. No effort was made to have Fox define the fre-quency of his asserted "constant" telephone contact withCaldas. Based upon Fox's absence from the laundry,Caldas' perpetual presence, and Fox's other duties, I con-clude the record establishes Caldas effectively managesthe day-to-day laundry operations and independently di-rects the laundry employees in their work and problems.To conclude otherwise is unrealistic and illogical. A con-trary finding would subject the laundry to operatingwithout on-the-spot supervision. This factor is appropri-ately considered in my determination of the instant su-1s The testimony concerning many of these functions is corroboratedby documentary evidence.pervisory issue. See National Association for the Advance-ment of Colored People, 241 NLRB 430, 435 (1979).Various criteria exist by which the Board determinessupervisory status. It is not necessary that an individualpossess all the indicia identified in Section 2(11) of theAct. The statute is disjunctive. Possession of any indica-tion of supervisory authority makes one a supervisor.N.L.R.B. v. Metropolitan Life Insurance Company, 405F.2d 1169 (2d Cir. 1968); Great Central Insurance Co.,176 NLRB 474, 475 (1969).That Fox referred to Caldas as a working foreman isnot dispositive. Titles do not resolve the issue. GoldenWest Broadcasters-KTLA, 215 NLRB 760, 762, fn. 4(1974). Moreover, Fox's description is contradicted bythe Employer's records. Those records in evidence iden-tify Caldas' job description as "laundry supervisor."At the very least, I conclude the record demonstratesthat Caldas asserts responsible direction over the laundryemployees. Admittedly, Caldas receives generalizedinstructions from Fox. Fox, however, is not present inthe laundry. It is Caldas who takes all necessary actionsto see that the required work is done. In this connection,the record shows Caldas takes whatever action is neces-sary, including moving employees from one job to an-other. Viewed in the light of Fox's absence and the ten-uous nature of his assertion he is in "constant" contactwith Caldas, it is reasonable to presume Caldas effectu-ates those tasks by using independent judgment. Such re-sponsible direction supports a conclusion Caldas is a su-pervisor. Custom Bronze & Aluminum Corp., 197 NLRB397 (1972).Inasmuch as I have credited the testimony which indi-cates Caldas hired some employees without consultinganyone else, I also find the record reveals Caldas pos-sesses authority falling within the explicit statutory defi-nition of a supervisor. In this connection, it is also clearCaldas effectively has recommended personnel actions toFox affecting laundry employees.Based upon all the foregoing, and the other ample in-dicia of supervisory authority contained in the record, Iconclude Caldas is a supervisor within the meaning ofSection 2(11) of the Act.Even if it were concluded that Caldas was not a super-visor and her activities essentially are simple, repetitiveand routine (e.g., The Singer Company, 170 NLRB 1393(1968)), I conclude Caldas is, at least, an agent of theEmployer. Undeniably, Caldas was vested with ostensi-ble authority to effect personnel actions such as hiringand reprimands. Caldas held herself out as a managerialofficial and she clearly was perceived as such. Even atthe hearing, the Employer did not seek to repudiateCaldas' general authority. As an agent, Caldas' actionsbind the Employer. J. P. Stevens and Company, Inc., 243NLRB 996 (1979).2. Concluding findingsA fair evaluation of all the credited facts appearingabove, considered in the light of my finding that Caldasis a supervisor, inescapably leads to the conclusion thatthe Employer violated Section 8(a)(1) of the Act by thefollowing acts and conduct:MAXWELLS PLUM 215 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Caldas unlawfully interrogated Holmes and Aguiloon October 18 as to whether they had joined the Union.(b) Caldas unlawfully threatened economic reprisal onOctober 18 when she told Holmes that the employeeswill not get a raise in the context of announcing toHolmes that the employees would regret joining a union.(c) Caldas, on October 18, unlawfully threatened towithhold the anticipated wage increase from Holmeswhen Caldas remarked the employees would not get araise and would get nothing.(d) Caldas, on October 19, unlawfully interrogatedHolmes by asking her whether she knew that the em-ployees had joined a union.(e) Caldas, on October 19, unlawfully threatened em-ployees by telling Holmes that they would regret joiningthe Union.(f) Caldas, on October 19, unlawfully created an im-pression that the union activities of the employees wereunder surveillance when she asked Holmes if Holmesknew the employees joined the Union. This violation ap-pears by implication. Literally, Caldas did not say thatshe or any other managerial official actually engaged inphysical surveillance. However, Caldas' words clearlysuggest such surveillance. Those words have the tend-ency to impart an impression that the speaker possessespositive knowledge of the subject matter of the conver-sation.Assessment of activity alleged to violate Section8(a)(1) is to be predicated upon its reasonable tendencyto have a proscribed effect. Hanes Hosiery, Inc., 219NLRB 338 (1975); Impact Die Casting Corporation, 199NLRB 268, 271 (1972). An employee's reaction or per-ception of the alleged illegality is irrelevant. El RanchoMarket, 235 NLRB 468, 471 (1978). Upon all the forego-ing, I conclude that the record contains a preponderanceof the evidence to find the Employer engaged in each ofthe violations alleged in paragraph 8 of the complaint.C. Discrimination1. Curtailed operations, the discharges, and failureto recallThe General Counsel contends the closing of the laun-dry on October 19, the subsequent curtailment of oper-ations, and the failure to recall all the former employeeswas discriminatory in violation of Section 8(a)(3) and (1)of the Act. The Employer asserts the closing was part ofa preconceived need to rectify machine and heatingproblems. Moreover, the Employer disclaims knowledgeof the union activities prior to the October 19 closing.The laundry payroll, week ending October 21, con-tains the names of the following 13 employees: M. Ace-vedo; D. Aguilo; G. Cruz; G. Gomez; A. Holmes; M.Ramos; A. Rodriguez; D. Rodriguez; Gladys Rodriguez;Guarino Rodriguez; M. Rodriguez; P. Rodriguez; and E.Ronquillo.Of these, the following employees signed union au-thorization cards on the dates indicated: M. Acevedo-October 13; D. Aguilo-October 12; G. Gomez-Octo-ber 12; A. Holmes-October 11; M. Ramos-October 12;Ana Rodriguez-October 12; D. Rodriguez-October12; Gladys Rodriguez-October 12; and M. Rodriguez-October 12.It is admitted that all 13 employees listed above weretold their services were no longer needed by the Em-ployer on October 19.The terminations occurred (a) within I week after thelast authorization card had been signed, (b) only I dayafter Caldas unlawfully interrogated employees andthreatened them with reprisals, (c) on the same dayCaldas repeated her unlawful interrogation, created animpression of surveillance and repeated the threat of re-prisals, and (d) on a day which was not the customaryend of a payroll period. Additionally, the Employer con-cedes the actual decision to close (or curtail laundry ac-tivities) was made on October 19, while insisting consid-erable preliminary ground work had been laid longbefore that date. As noted, the curtailed operations beganon October 20 and existed until December 6.As previously noted, when the laundry returned to fulloperation, only six (or seven) of the former employeeshad been recalled. Prominent among those unrecalledwas Holmes, the initiator of the union activity and Ace-vedo who, at the hearing, evinced strong union leanings.Also, as previously observed, the remaining laundry staffin December consisted of 14 people who had not beforeworked for the instant Employer.The record, indeed, does reflect the following in sup-port of the Employer's defense. Thus, Fox extensivelytestified to the existence of a series of mechanical prob-lems in the laundry. 14Immediately after its relocation in September 1978, thelaundry was frought with difficulties. Some examplesfollow. The exhaust system was inadequate in October1978. The motor was replaced and new intake fans in-stalled.Next, two washers taken from the previous locationsbroke down throughout 1979. This was attributed to im-proper installation at the laundry's new quarters. Thewashers vibrated excessively. Those washers were re-paired several times. Ultimately, spare parts became un-available. Two replacement washers were ordered. Foxdid not indicate the date the replacement machines wereordered.On relocation, two new washers were installed.Almost immediately, the inlet and drain valves malfunc-tioned and brake shoes clogged. Those machines weresubjected to recurring maintenance calls through 1979.Also, a new ironer and washing machine were installedin September 1978. Its relays improperly functioned. At-tempts to correct the problem, through 1979, failed.It is noteworthy that the record reflects the laundryhad not been closed during the above-enumerated re-pairs, except for 2 days in January, when the ironer wasinstalled.14 I credit Fox's testimony regarding the laundry's work status. To theextent that this action is contrary to my other findings by which Fox isdiscredited, directly or indirectly, such division of credibility resolution isappropriate A trier of fact is not required to believe the entirety of awitness' testimony. Maximum Precision Metal Products. Inc., RenaultStamping Ltd., 236 NLRB 1417 (1978). MAXWELL'S PLUM217The record is replete with other examples of machin-ery deficiencies. Each need not be recounted. It sufficesthat I find the myriad of problems actually existed. I alsofind several unresolved problems had accumulatedduring 1979. According to Fox, things reached a criticalpoint in September.As early as September 1, Fox and Willis discussed thepossibility of closing the laundry. Thereafter, Fox madeinitial inquiry of third-party contractors which mightprovide "outside" laundry service to the instant Employ-er.Stanley Olan, president of Central Laundry Service,credibly testified Fox made such inquiry of him on anunspecified date in the fall. The totality of Olan's testi-mony indicates Fox's call was made on October 18 or 19.Thus, Olan said Fox called twice. The first call consistedof a general inquiry concerning Central Laundry's avail-ability to provide laundry service to the Employer.During the second call, Fox actually arranged for Olan'sorganization to assume the Employer's laundry work onthe day of the second call or on the next day. CentralLaundry began to service the Employer on October 20.Thus, I conclude Fox's first call to Olan coincided witheither or both days Caldas engaged in the unlawful8(a)(l) activity.George Purtz, general manager of Consolidated Laun-dries, also testified to the Employer's efforts to obtainoutside laundry service. Purtz was contacted earlier thanOlan. Thus, Purtz testified Fox called him about 1 weekbefore November 21. This was before the commission ofthe unlawful 8(a)(l) conduct. Nonetheless, I find the callto Purtz coincided with the dates (October 11-13) onwhich the union authorization cards were signed byHolmes and the other laundry employees.Other evidence is relevant to the issuance of curtail-ment of operations. The Employer had to insure itself ofa continuing linen supply. On October 19, Fox contactedCaldas to determine the inventory of linens. Caldas as-sured Fox a sufficient supply of linen existed to carry therestaurant through the forthcoming weekend.' 5As noted, Central began its work on October 20. TheEmployer's arrangement with Central continued about 4weeks. During this time problems with soiled linen, latedeliveries, and shortages were encountered. The Em-ployer replaced Central with two other contractors. Noproblems occurred. However, Fox testified the overallcost of using contractors was excessively expensive tothe Employer. He also acknowledged the Employerknew the expense would be high well in advance of en-gaging the outside contractors' services.During the curtailment of laundry operations, the fol-lowing corrective work was done. On October 26, Rig-gers worked in the laundry to prepare it for new dryerinstallation. The Riggers worked 4 days. The washerswere serviced. Such servicing began before October 19and continued on various days until approximately No-1t The General Counsel claims Fox provided self-contradictory testi-mony regarding the Employer's linen needs and inventory. It is alsoclaimed the Employer's records are contrary to Caldas' alleged reportsufficient linens were available for the weekend. I find it unnecessary toresolve these apparent conflicts. In view of the other elements on whichI rely in my analysis, infra, these particular conflicts are superfluousvember 5. During the first week of November, 3 dayswere used to paint the laundry floor. Three new dryerswere delivered on November 21. Four days were used toinstall them. Finally, installation of the gas heaters took3-4 unspecified days.2. AnalysisResolution of the discrimination issue is guided by thefollowing legal principles. The General Counsel mustprove certain elements to establish a prima facie case ofdiscrimination. Those elements are (I) that the affectedemployees engaged in activity protected by the Act, (2)the employer had knowledge of that activity, (3) the ad-verse personnel action imposed upon the alleged discri-minatees was motivated by union animus, and (4) thatthe discipline had the effect of encouraging or discourag-ing membership in a labor organization. The GeneralCounsel has the burden of proving his case by a prepon-derance of the evidence. Gonic Manufacturing Company,Division, of Hampshire Woolen Company, 141 NLRB 201,209 (1963).Section 8(a)(l) violations support findings of unlawfulmotivation. I have found the Employer violated Section8(a)(1) through Caldas' various conduct violative of Sec-tion 8(a)(l). Assuming, however, I am in error in thosefindings, 8(a)(1) violations are not necessarily a require-ment of a 8(a)(3) finding. "Actual motive, state of mind,being the question, it is seldom that direct evidence willbe available that is not also self-serving. In such case ...the trier of fact may infer motive from the total circum-stances proved ....If he finds that the stated motivefor a discharge is false, he certainly can infer that there isanother motive. More than that, he can infer that themotive is one that the employer desires to conceal-atleast where ...the surrounding facts tend to reinforcethat inference." Shattuck Denn Mining Corporation (IronKing Branch) v. N.L.R.B., 362 F.2d 466, 470 (9th Cir.1966). The Shattuck Denn principle was quoted with ap-proval by the Board in Best Products Company, Inc., 236NLRB 1024, 1025 (1978).Support for a finding of unlawful motivation "is aug-mented [when] the explanation of the [employer's con-duct] offered by the respondent [does] not stand upunder scrutiny." N.L.R.B. v. Bird Machine Company, 161F.2d 589, 592 (Ist Cir. 1947).The issues of discrimination before me present theclassic "pretext" case. The Board's recent decision inWright Line, a Division of Wright Line, Inc., 251 NLRB1083, 1084 (1980), left the concepts of pretextual determi-nation undisturbed. Thus, in Wright Line, the Board ob-served, "examination of the evidence may reveal ...that the asserted justification (for alleged discrimination)is a sham in that the purported ...circumstance ad-vanced by the employer did not exist, or was not, in fact,relied upon. When this occurs, the reason advanced bythe employer may be termed pretextual." Thus, theBoard distinguished so-called dual motive situations fromthose involving pretext.As to the Employer's knowledge of the instant unionactivities, there is both direct and circumstantial evidencewhich supports the General Counsel's prima facie case.MAXWELL'S PLUM 217 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDCaldas learned that employees had signed authorizationcards when Aguilo told Caldas, on October 18, that shehad signed a card. Next, it is reasonable to infer, as I do,that Caldas was aware of the union activity on or beforeOctober 18. No explanation was provided for Caldas tohave engaged in her unlawful interrogation of the em-ployees on October 18 and 19. That interrogation, cou-pled with the nature and extent of her threats of repri-sals, are strong indicators of her prior knowledge ofunion activity. Caldas explicitly warned at least Holmesshe would regret having joined the Union.Moreover, the inference of employer knowledge isbolstered by the size of the unit. There were only 13 em-ployees working in the laundry. Caldas was the sole su-pervisor present with them. The cards were signed Iweek before Caldas' 8(a)(1) conduct. The laundry oper-ations were confined to one room. The size of the unitand operations give rise to the application of the so-called small plant doctrine from which it can be inferredthat an employer has gained knowledge of its employees'union activities. Syracuse Dy-Dee Diaper Service, 251NLRB 963 (1980), and cases cited therein.There is ample evidence of the Employer's unlawfulmotivation. First, such motivation is virtually admitted.Thus, after Marina Ramos was recalled, Caldas told herthat the Union was the cause of the curtailment of oper-ations. Expressions of attitude toward unions made afterthe alleged discrimination are appropriately consideredas evidence of animus. Jeffrey P. Jenks d/b/a Jenks Cart-age Company, 219 NLRB 368, 369 (1975).Further, Caldas made other statements which reflectthe Employer's union hostility. Thus, on October 18,Caldas told Holmes the employees would not receivetheir wage increase. On October 19, Caldas told Holmesthat the employees would regret joining the union. Theseremarks clearly prove the element of unlawful motiva-tion.There is, in addition, background evidence of unlawfulmotivation. I have taken official notice of the priorBoard decision involving the instant Employer. (See fn.4, supra.) Such official notice is appropriate. Delchamps.Inc., 234 NLRB 262 (1978); Plant City Welding and TankCompany, 123 NLRB 1146, 1150 (1959). In that earliercase, the Employer was found, inter alia, to have en-gaged in unlawful interrogation and issuing threats ofdischarge. Accordingly, I have accorded the earlier find-ings some, but not dispositive, weight. Metlox Manufac-turing Company, 225 NLRB 1317, 1325 (1976); TamaMeat Packing Corp., 230 NLRB 116 (1977).Inasmuch as the dismissal of the laundry employees onOctober 19 clearly is related to their union activities, it isapparent that the action taken against the laundry em-ployees could not help but discourage them from con-tinuing in their organizational endeavors.I have found the business causes asserted by the Em-ployer for its curtailment of operations and dismissal ofthe laundry employees actually were present. However,a fair assessment of all the record evidence persuades methe Employer grasped upon those causes as a pretext todisguise its true motivation.The record as a whole contains convincing evidencethat the Employer's defense simply does not withstandscrutiny. In short, I conclude the mechanical and otherdeficiencies might well have warranted a temporaryshutdown. Nonetheless, I conclude the shutdown was ac-celerated because of the advent of union activity.In addition to the factors, discussed above, regardingknowledge, motivation and effect, the following elementsvitiate the Employer's defense:(a) Only three of the nine cardsigners were recalledwhen operations resumed in December. Among thosenot recalled was Holmes, the initiator of union activityand principal union solicitor. Also, vigorous union pro-ponent Acevedo was not recalled. Instead, 14 new em-ployees were hired. In other circumstances, these eventsmight be pure coincidence. They would give rise only tosuspicion. However, the Employer's demonstrated unionhostility, unlawful interrogation, and threats and creationof an impression of unlawful surveillance make the fail-ure to recall two-thirds of the cardsigners significant.This failure reflects a persistent program by which theEmployer decimated the Union's strength.(b) The Employer deviated from its previous employ-ment policies upon resumption of laundry operations inDecember. As noted, family relationships was a factorconsidered by Fox and Caldas in determining which ofthe employees should be recalled. The record shows theprecurtailment employee complement consisted of sever-al employees related to one another. Many of them re-sided at the same address, but not necessarily within asingle apartment. Many of those employees were hiredby Caldas through referral to her by family members al-ready employed in the laundry.There is no evidence that the Employer consideredfamily relationships a negative employment factor beforeits decision to resume its laundry operations in Decem-ber. In this context, I conclude the introduction of such afactor for recall purposes reasonably may be ascribed tothe employees' union activity.(c) Experienced employees were discarded when thelaundry operations resumed in December. As noted, 14new employees were hired when operations resumed. Asdiscussed in subparagraph (b) above, I cannot accept theEmployer's explanation for its failure to recall membersof the same family. Thus, the Employer's contention thatit was justified in ignoring the experience of its precur-tailment employees is without substance.(d) The Employer evinced animus toward adherents ofthe Union. Evidence, not heretofore described, reflectsthat employees were asked by Caldas to sign authoriza-tion cards for the bartenders union upon their return towork in and after December. This was an apparent effortby the Employer to enhance its claim, discussed infra,that the laundry employees were represented by a labororganization other than the Charging Party and that acontract bar existed to the instant refusal-to-bargain alle-gations. Caldas' effort, in this regard, reveals such digres-sion from its required position of neutrality as reflects ad-versely upon its motivation.The Employer did not prove its claim that the Octo-ber 19 shutdown was planned to coincide with its cus-tomary business slowdown. Fox asserted this to be thecase. However, there is contradictory evidence. Thus, MAXWELL'S PLUM219Purtz credibly testified that restaurant business in NewYork City normally increases around Thanksgiving.Nonetheless, the laundry's operations were curtailed pre-cisely at this time. Accordingly, I find this obvious in-consistency tends to negate the Employer's assertions.(e) The decision to subcontract the laundry work iscontrary to sound business methods. Fox candidly ac-knowledged that contracting-out the laundry services in-creased the Employer's costs. He admitted that the Em-ployer knew its costs would be increased long before thepurported October 19 decision to curtail its laundry ac-tivities. Moreover, Fox revealed that subcontracting in-variably resulted in diminished quality and shortages.I shall not presume to intrude upon the Employer'sbusiness judgment. The cost and quality factors, in anyevent, cause only suspicions regarding the Employer'smotives. Nevertheless, these factors are an element ofmotivation which I may properly consider in the contextof the record as a whole. In the particular circumstancesherein, I conclude the Employer's precurtailment knowl-edge of the cost and quality factors is some, but not con-clusive, evidence of the Employer's unlawful motivation.(f) The timing of the decision to curtail laundry activi-ties gives rise to an inference it was discriminatorily mo-tivated. The scenario of events clearly shows the actualdate selected for closure had not been determined untilafter the laundry employees signed their union authoriza-tion cards. Thus, there was no discussion concerning theinventory situation, nor was Olan contacted, before Oc-tober 18. All authorization cards had been signed by Oc-tober 13.As noted above, the Employer's various violations ofSection 8(a)(l) represent its swift response to the em-ployees' organizational activity. As earlier observed, theEmployer had been long-plagued with the problems itasserts justified the closing. I have discredited the Em-ployer's effort to conform the closing to a slack businessperiod. Accordingly, I conclude the record supports theinference, which I make, that the timing of the closureon October 19 is directly related to the union activity.(g) Curtailment of laundry operations on October 19was contrary to the Employer's past practice. With onlya single exception, the laundry had not been shut downto such an extent at any earlier time. That exception oc-curred in January when the laundry was closed for 2days for the installation of an ironer. The ironer is thelargest single piece of equipment in the laundry. Fox ac-knowledged all other repairs in 1979 were accomplishedwithout interruption of normal operations. My analysisof the work performed during the October-Novembercurtailment leads to the conclusion that such work wasnot markedly different from that which was done duringearlier periods of 1979 when no shutdown occurred. Thisconclusion is based upon an analysis of the monthlyrepair costs during 1979, together with Fox's detailed de-scriptions of the work performed which gave rise tothose costs.The installation and repair work is described, supra.The repair costs are: January-2,281; February-$1,644;March-S656; April-$534; May-$180; June-$1,118;July-206; August-$1,167; September-$1,459; Octo-ber-S251; Shutdown-853.Thus, the total repair costs for all of October until theDecember resumption of operations ($1,104) was actuallyless than the repair costs of September, August, June,February, and January. This context tends to support theGeneral Counsel's claim the shutdown did not have tooccur when it did and enhances a conclusion the Em-ployer's reasons for it are pretextuous.(h) The Employer's defense was expounded by a wit-ness only partially credible. For reasons stated above, Ihave already discounted critical aspects of Fox's defensetestimony. In addition, a review of Fox's description ofhis precurtailment activity in arranging for subcontract-ing reveals that testimony to be distorted. Thus, Fox'saccount of when he contacted Olan and Purtz was gen-eralized. Although Olan's and Purtz' testimony regardingcontact dates was not specific in some respects, their re-counts portray Fox's activity with more certainty thanhis own narration.The generalization and distorted character of, and thecontradictions in, Fox's testimony are persuasive indica-tors of the Employer's efforts to conceal its true motiva-tion.Upon all the foregoing, I find the Employer's reasonsasserted for the October 19 closedown, dismissal of itsemployee complement in the laundry, and failure torecall those employees in December a pretext to mask itsintent to destroy the Union's majority and its discrimina-tory motivation in taking those actions. Accordingly, Ifind that each of the allegations of discrimination con-tained in the complaints has been sustained by a prepon-derance of the credible evidence.D. Refusal To BargainAs indicated, the complaint alleges the Employer un-lawfully refused to bargain with the Union by engagingin a course of conduct, manifest by the unlawful 8(a)(l)and (3) activity found above, designed to dissipate theUnion's majority status; and by refusing and failing torecognize and bargain with the Union on and after Octo-ber 22.The Employer interposed affirmative defenses whichclaim the laundry employees were subject to the oper-ation of the Employer's collective-bargaining agreementwith the Hotel and Restaurant union; the aforesaid agree-ment constituted a contract bar to the union's claim; andthe laundry employees do not comprise an appropriateunit for collective bargaining. Apparently content withresting upon the bare assertions of its pleadings, the Em-ployer did not specifically discuss the refusal to bargainallegations in its post-hearing brief.The 8(a)(5) allegations require a resolution of a thresh-hold issue. Specifically, it must be determined whetheror not the collective-bargaining agreement which explic-itly covered the Employer's kitchen and dining roomemployees also applied to the laundry employees.In agreement with the General Counsel, I concludethe evidence shows the laundry employees, in fact, wereunrepresented at all material times. My conclusion isbased upon the following:(1) The existing agreements explicitly describe theirprovisions extend to kitchen and dining room units; (2)MAXWELL'S PLUM 219 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board's prior unit determination regarding the instantEmployer (198 NLRB 14 (1972)) does not refer to laun-dry employees; (3) employee witnesses uniformly testi-fied they knew of no incumbent union which representedthem, paid no dues, assessments or initiation fees to anylabor organization, and saw no such representative in thelaundry; and (4) the laundry's separate location, supervi-sion and other operations described in earlier sections ofthis decision, together with the Board's refinement of ap-propriate units in New York City restaurants (ToffenettiRestaurant Company, Inc., 133 NLRB 640 (1961), andMPC Restaurant Corp., supra) reflect it was not withinthe contemplation of the instant Employer and Hotel andRestaurant union that their collective-bargaining agree-ment should apply to the laundry employees.I now turn to the merits of the refusal to bargain alle-gations1. The appropriate unitThe relevant facts regarding appropriateness of thelaundry unit are contained above in sections II,A andII,B,(I). In its totality, the evidence reveals the laundryto be a physically separate and managerially autonomousentity. There is scant evidence of employee interchange.Even when such interchange occurs, it is sporadic. Thelaundry operations are functionally separate from boththe kitchen and dining room operations. Accordingly, Ifind a separate unit of the Employer's laundry employeesappropriate for collective-bargaining purposes. RamadaInns, Inc., 221 NLRB 689 (1975); MPC Restaurant Corp.,supra. Additionally, the testimony of the employee wit-nesses demonstrates no apparent effort by Hotel and Res-taurant union to represent them. Thus, there exists noevidence of a bargaining history in the broad unitclaimed appropriate by the Employer's pleadings.2. The request to bargainIt is alleged (complaint paragraph 12(a)) that theUnion made a written request of the Employer for rec-ognition as bargaining agent of the laundry employees"on or about October 22." During his testimony, Fox ad-mitted he received the recognition request approximately10 days after the October 19 closing. Accordingly, I findthat the Union did make the requisite request to bargain.There is no evidence which permits me to determine theprecise date which should be fixed in this connection. Inany event, whether the date is October 22, 29, or any in-tervening date, the remedy which I shall recommendwill be unaffected. Accordingly, I find the union request-ed recognition some time in late October.3. The union's majorityAs noted in section II,C,(I), 9 of the 13 unit employeeshad signed union authorization cards by October 13. Theunit composition remained constant to the October 19shutdown.Most of the authorization cards are printed in Spanish.No translation was provided for my purposes. However,Holmes' card is printed in English. All authorizationcards were received in evidence without objection. Noparty asserted any disparity between the English andSpanish versions. Thus, I find, consistent with the lan-guage of Holmes' card, that the signatories designatedand authorized the Union "as ...(their) ...exclusivecollective-bargaining agent in all matters pertaining towages, rates of pay and conditions of work."Where, as herein, an employer "engages in conductdisruptive of the election process, cards may be the mosteffective-perhaps the only-way of assuring employeechoice." N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S.575, 602 (1969). Accordingly, based upon all the forego-ing, I find that the Union enjoyed majority status as col-lective-bargaining agent of the appropriate unit of laun-dry employees at all times material herein.4. The refusal to bargainThe Employer's pleadings deny it failed and refused torecognize and bargain with the Union. Nevertheless, therecord is devoid of evidence showing the Employer somuch as responded to the Union's request to bargain, ad-mittedly received. In fact, all evidence points to the con-trary. Thus, not all former employees were recalled towork in December. Instead, the December laundry com-plement consisted mainly of new hires; Caldas solicitedemployees to join the Hotel and Restaurant union; andthe affirmative defenses assert the Employer's belief thatthe laundry employees were already represented by theHotel and Restaurant union.Moreover, the Employer's unlawful 8(a)(1) and (3) ac-tivity could not help but dissipate the Union's majoritystatus. The unfair labor practices found herein were per-vasive. The leading union proponents were not recalled,and a total of two-thirds of the cardsigners were not re-called. The unlawful interrogations, threats, and impres-sion of surveillance were immediately followed by thedismissal of all employees.Upon all the foregoing, I find the Employer refused tobargain in violation of Section 8(a)(5) of the Act as al-leged in the complaint. N.L.R.B. v. Gissel Packing Co.,Inc., supra.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. The Employer is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of section 2(5) of the Act.3. The Employer interfered with, restrained, and co-erced its employees on October 18, 1979, by unlawfullyinterrogating them concerning their union activities andthreatening them with economic reprisals cause they en-gaged in such activities all in violation of Section a)(l) ofthe Act.4. The Employer interfered with, restrained, and co-erced its employees, on October 19, 1979, when its su-pervisor, Caldas, asked employee Holmes if she knewthat employees had joined a union.'6'6 This unlawful interrogation is not separately alleged in the com-plaint However, the fully litigated facts which support this violation areContinued MAXWELL'S PLUM2215. The Employer interfered with, restrained, and co-erced employees, on October 19, 1979, by threateningthey would regret joining the Union; and created an im-pression that the union activities of its employees wereunder surveillance, all in violation of Section 8(a)(1) ofthe Act.6. The Employer discriminated, and is discriminating,against its employees in violation of Section 8(a)(3) and(1) of the Act by having substantially closed its laundryoperations and dismissing all its laundry employees onOctober 19, 1979; by thereafter curtailing its laundry op-erations until December 6, 1979; and by failing to recallits former employee complement to work on and afterDecember 6, 1979.7. The Employer has refused, and is refusing, to bar-gain collectively in good faith with the Union, on andafter sometime in late October 1979, by having engagedin a course of conduct to dissipate the Union's majoritystatus and by having failed and refused to grant recogni-tion to the Union as the collective-bargaining representa-tive of the laundry employees in the unit found appropri-ate in the following paragraph.8. All full-time and regular part-time laundry employ-ees including feeders, receivers, folders, washers andpackers employed at the Employer's 317 East 64thStreet, New York, New York facility, but excludingguards, all other employees and supervisors as defined inthe Act constitute a unit appropriate for purposes of col-lective-bargaining within the meaning of Section 9(b) ofthe Act.9. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.IV. THE REMEDYHaving found that the Employer violated Section8(a)(5), (3), and (1) of the Act, I shall recommend itcease and desist from engaging in such conduct in thefuture and affirmatively take such action as will dissipatethe effects of its unfair labor practices.Because the October 19 terminations have been foundunlawful, the Order shall require the Employer to offerfull and immediate reinstatement to the following namedemployees to the former or substantially equivalent jobheld by each, without prejudice to his or her seniority orother rights and privileges: Maria Acevedo, Gloria Cruz,Graciella Gomez, Alexandria Holmes, Ana Rodriguez,'7Domingo Rodrigues, and Gladys Rodriguez.Because the October 19 terminations have been foundunlawful, the Order shall require the Employer to makewhole each of the employees named immediately above,together with those employees whose names appearbelow, for any loss of earnings he or she may have suf-fered as a result of the discriminatory terminations bypayment of a sum equal to that which each would haveearned, absent the discrimination, to the date of the Em-reported, supra, in sec. II,B,(2). Such fully litigated. but unpleaded, mat-ters appropriately provide a basis for findings of violation. Vic Tanny In-ernatrional, Inc., 232 NLRB 353 (1977), enfd. 622 F2d 237 (6th Cir1980)." If this name refers to the same individual known as Ana Cerdas.then an offer of reinstatement need not be made. As earlier noted. Cerdasappears on the Employer's payroll for the week ending December ployer's offer of reinstatement made to each: DoloresAguilo (also known as llda Marquez), Maria Ramos,Marina Rodriguez, Pautino Rodriguez, Esperanso Ron-quillo, and Guarino Rodriguez. Loss of earnings for alldiscriminatees named shall be computed as prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), plus in-terest as set forth in Isis Plumbing & Heating Co., 138NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977).To remedy the Employer's unlawful refusal to bargain,I conclude a bargaining order is warranted. The factsshow the Employer embarked on an extensive and per-vasive campaign to thwart the laundry employees' orga-nizational efforts and rid itself of the Charging Party bydestroying its majority support.Whether such circumstances impel entry of a bargain-ing order turns on whether there exists the reasonablepossibility of erasing the effects of the unfair labor prac-tices found herein. This determination requires evaluationof whether a fair election may be conducted or whetheremployee sentiment once expressed through authoriza-tion cards, on balance, will be better protected by a bar-gaining order. Among the factors material in making therequired assessment are the extensiveness of the unfairlabor practices in terms of their effect upon election con-ditions and the likelihood of their recurrence in thefuture. N.L.R.B. v. Gissel, supra, 395 U.S. at 614-615.Herein, the Employer's unfair labor practices beganvirtually on the heels of the employees' initial organiza-tional activities. Thus, Fox's first call to outside contrac-tors occurred, for all practical purposes, simultaneouswith the union activity. Thereafter, the Employer en-gaged in a rapid succession of misconduct. Those activi-ties consisted of unlawful interrogation, threats of repris-al and creation of an impression of surveillance whichwere designed to reach each and every unit employee. Itis recalled Caldas asked Holmes to tell the other employ-ees they would regret having joined the Union.The Employer continued its course of ridding itself ofthe Union and its adherents. Fox immediately followedCaldas' unlawful 8(a)(l) conduct with his announcementthat all laundry employees were dismissed and the laun-dry would be shut down. Then, the Employer consum-mated its arrangement to contract out the laundry work.These acts effectively deprived the unit employees ofemployment opportunities.The unlawful program continued. During the shut-down, the Employer ignored the Union's request for rec-ognition and bargaining.When the laundry resumed operations, the Employerimplemented the new employment standard of family re-lationship. This prevented some union adherents frombeing recalled. Holmes and Acevedo, leading union pro-ponents, were not recalled. To wipe the slate clean, theEmployer then hired new employees to fill the unit com-plement.At that point, the Charging Party was totally eliminat-ed from the picture. However, it appears the Employerwas not yet satisfied. Thus, Caldas solicited employees tojoin the Hotel and Restaurant union. This action of so-lidification of the Employer's position, in my opinion, ad-MAXWELLS PLUM 221 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDdresses the issue of the Employer's potential for engag-ing in similar unlawful conduct in the future.Absolutely no evidence was adduced to show the Em-ployer did anything to neutralize the effects of any of itsmisconduct.I conclude the foregoing demonstrates that the unfairlabor practices found are extensive and broad. It is ines-capable that the Section 8(a)(1) conduct, followed bymass dismissal from work, at the very least, arguablyrendered the Union unable to maintain its majoritystatus.Further, I conclude the Board's normal cease-and-desist, reinstatement-backpay, and notice-posting orderwould be insufficient to permit a fair election within areasonable time. The Employer carried out its threat thatthe employees would regret joining the Union. Theywere dismissed. Most of them were not recalled. Theleaders among them still have not been offered reinstate-ment. Faced with such realities, it is difficult to perceivehow the voters could make a rational choice in an elec-tion. Employees are particularly sensitive to the prospectof losing their jobs because of unionization and receivingbenefits for rejection of a union. See N.L.R.B. v. Ex-change Parts Company, 375 U.S. 405, 409 (1964). Accord-ingly, I think it unlikely that the coercive impact of theparticular unfair labor practices shown in the case at barwould be overcome by a Board-composed notice underBoard (and perhaps judicial) compulsion, or even by thereturn of the discriminatees if they should choose toaccept reinstatement offers. See N.L.R.B. v. HenryColder Co., 447 F.2d 629, 631 (7th Cir. 1971).The events herein are strikingly similar to those foundin Jim Baker Trucking Company, 241 NLRB 121 (1979).There, the Board found an employer's unlawful program,virtually identical to that herein, was sufficiently seriousto warrant issuance of a bargaining order. Thus, consist-ent with my earlier stated conclusions, I shall recom-mend the Employer be ordered to recognize and bargainwith the Union. Pursuant to the principles and rationalecontained in Trading Port, Inc., 219 NLRB 298 (1975),the bargaining order will be effective from October 18,1979. The date upon which the Employer overtly em-barked on its unlawful campaign. Beasley Energy, Inc.,d/b/a Peaker Run Coal Company, Ohio Division 1, 228NLRB 93 (1977).Finally, under the teaching of Hickmort Foods, Inc.,242 NLRB 1357 (1979), 1 conclude the Order shouldcontain broad proscriptive language. As indicated above,the instant Employer earlier had been found guilty of8(a)(1) conduct similar to that herein (MPC RestaurantCorp., supra). In Hickmort, the Board stated, "repeat of-fenders and egregious violators of the Act would be sub-ject to the traditional Board remedy for conduct whichrequires broad injunctive relief." This particular employ-er has been formerly found guilty of engaging in unfairlabor practices. Thus, it has demonstrated a proclivity toviolate the Act. I conclude the repetition, as demonstrat-ed by the instant case, of its misconduct requires entry ofa broad order. Accordingly, the Order herein shall re-quire the Employer to refrain from in any other mannerinterfering with, restraining, and coercing its employeesin the exercise of their Section 7 rights.Upon the above findings of fact, conclusions of law,the entire record of this case, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER l 8The Respondent, Le Roy Fantasies, Inc., and Hard-wicke's Plum, Inc., a Joint Venture, d/b/a Maxwell'sPlum, New York, New York, its and their officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating, threatening economic reprisals, andcreating impressions that its employees' union activitiesare under surveillance.(b) Discriminating against its employees because theyengage in union activities.(c) Refusing to recognize and bargain collectively ingood faith with the collective-bargaining agent of itslaundry employees.(d) Engaging in a course of conduct designed to dissi-pate the majority status of its laundry employees.(e) In any other manner interfering with, restraining,and coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer immediate and full reinstatement to MariaAcevedo. Gloria Cruz, Graceilla Gomez, AlexandriaHolmes, Ana Rodriguez,'9Domingo Rodriguez, andGladys Rodriguez to his or her former job or, if that po-sition no longer exists, to a substantially equivalent posi-tion of employment, without prejudice to his or her se-niority or other rights, privileges, and benefits; and makeeach of them whole in the manner described above inthe section entitled "The Remedy" for any loss of pay orother benefits suffered by reason of their discriminatoryOctober 19, 1979, dismissals and their failure to be re-called to work on or about December 6, 1979.(b) Make whole, in the manner described above in thesection entitled "The Remedy," Dolores Aguilo, MariaRamos, Marina Rodriguez, Pautino Rodriguez, andEsperanso Ronquillo for any loss of pay or other benefitssuffered by reason of their discriminatory dismissal onOctober 19, 1979.(c) Forthwith recognize and, upon request, bargaincollectively and in good faith with Amalgamated Serviceand Allied Industries Joint Board, Amalgamated Cloth-ing and Textile Workers Union, AFL-CIO, CLC, retro-actively to October 18, 1979, as the exclusive representa-tive of the employees in the bargaining unit describedbelow with respect to wages, hours, and other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment. The appropriate unit is:0' In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.11 No reinstatement offer need be made to this employee if she is alsokno n as Ana Cerdas. MAXWELL'S PLUM223All full-time and regular part-time laundry employ-ees including feeders, receivers, folders, washers,and packers employed at the Employer's facility at317 East 64th Street, New York, New York, but ex-cluding guards, all other employees and supervisorsas defined in the Act.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay andinterest due under the terms of this Order.(e) Post at its 317 East 64th Street, New York, NewYork, facility, copies of the attached notice marked "Ap-pendix."20Copies of said notice, on forms provided bythe Regional Director for Region 2, after being duly20 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."signed by an authorized representative of the Employer,shall be posted by the Employer immediately upon re-ceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Employer to insurethat the notices are not altered, defaced, or covered byany other material.The record reflects that the vast majority discriminatesand current employees are Spanish-surnamed. Most ofsuch employees who testified did so through the use of atranslator. Accordingly, I consider it appropriate that theRegional Director arrange for Spanish-language transla-tions of the notice required to be posted by this Orderand forward such translated notices to the Employer forposting. Thereafter, the Employer shall post both theEnglish and Spanish versions of the notice and all otherrequirements of the posting Order shall be applicable toboth notices.(f) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps the Employer has taken to comply herewith.MAXWELL'S PLUM 223